Citation Nr: 0201228	
Decision Date: 02/06/02    Archive Date: 02/11/02

DOCKET NO.  94-28 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a gastrointestinal 
disorder.

3.  Entitlement to service connection for a skin disorder, 
claimed as secondary to Agent Orange exposure.

4.  Entitlement to service connection for headaches, claimed 
as secondary to Agent Orange exposure.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant	


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from September 1968 to 
September 1970.

By an April 1994 RO decision, the veteran's claims of service 
connection for a low back disorder, a gastrointestinal 
disorder, a skin disorder and headaches claimed as secondary 
to Agent Orange exposure, and PTSD were denied.  The veteran 
appealed this decision to the Board of Veterans' Appeals 
(Board).  In an October 1999 decision, the Board denied the 
veteran's claims.  Thereafter, the veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In a February 2001 decision, the Court remanded the veteran's 
claims to the Board.


FINDINGS OF FACT

1.  Back symptoms during service were acute and transitory 
and resolved without any residual disability; any current 
back disability is not attributable to service.

2.  Gastrointestinal symptoms during service were acute and 
transitory and resolved without any residual disability; an 
ulcer was not diagnosed within one year of discharge from 
service; and any current gastrointestinal disorder is not 
attributable to service. 

3.  A skin disorder was not manifest during service nor does 
the veteran have a currently diagnosed skin disorder which is 
attributable to service to include Agent Orange exposure.

4.  Headaches were not manifest during service, and are not 
attributable to service to include Agent Orange exposure. 


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (2001).

2.  A  gastrointestinal disorder was not incurred in or 
aggravated by service nor was an ulcer incurred or aggravated 
within one year of dischargee from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2001).

3.  A skin disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2001).

4.  Headaches were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304. 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  
Regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  This law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
even though the RO did not have the benefit of the explicit 
provisions of the VCAA, VA's duties have been fulfilled with 
regard to the first three issues listed on the front page of 
this decision.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  The record shows 
that the veteran was properly notified of the 1994 RO 
decision which denied his claims of service connection for a 
low back disorder, a gastrointestinal disorder, a skin 
disorder, headaches, and PTSD based on the lack of evidence 
showing that those disabilities were attributable to service.  
That is the key issue in this case, and the RO's decision, as 
well as the statement of the case and subsequent supplemental 
statements of the case, informed the veteran that he needed 
to submit evidence of a causal connection to service in order 
to prevail.  In addition, while the Board's October 1999 
decision has been vacated for other reasons, that decision 
further explained to the veteran of the evidence that was 
needed to substantiate his claims.  VA has met its duty to 
inform the veteran.  The Board concludes the discussions in 
the rating decisions, statement of the case, supplemental 
statements of the case, and letters sent to the veteran as 
well as the vacated decision informed him of the information 
and evidence needed to substantiate his claims and complied 
with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  The 
veteran has not referenced any unobtained evidence that might 
aid his claim or that might be pertinent to the bases of the 
denial of his claim with regard to the first three issues 
listed on the front page of this decision.  The RO has 
requested all relevant treatment records identified by the 
veteran and the veteran was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The Board finds that VA has done 
everything reasonably possible to assist the veteran. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case with regard to 
the first three issues listed on the front page of this 
decision.  Further development and further expending of VA's 
resources is not warranted. 

Finally, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  Moreover, as the Board finds that the directives 
of VCAA have been complied with regarding VA's duties to 
notify and to assist the veteran, the Board finds that the 
veteran has not been prejudiced by the Board's consideration 
of the merits of his claims, as set forth below.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993) [when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby].  For the reasons previously set forth, 
the Board believes that the veteran has been given ample 
opportunity to provide evidence and argument in support of 
his claims.  In short, the Board finds that the veteran has 
been given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision.  As 
such, the Board will proceed with a discussion of the merits 
of the veteran's claims.


I.  Factual Background

The veteran had active service from September 1968 to 
September 1970.  His DD Form 214 shows that he served as a 
cargo handler during his period of service in Vietnam.  He 
was not awarded any decorations which are indicative of 
combat.

When the veteran was examined for enlistment purposes in 
September 1968, no pertinent abnormalities were indicated.  
In early November 1969, he presented for complained of 
burning urine.  There was "no fever, backache."  A physical 
examination was negative.  The diagnosis was a urinary tract 
infection.  About one week later, he complained of stomach 
pain.  He related that the medication he had been given for 
his urinary tract infection had caused him to have stomach 
pain.  It was noted that his urinary symptoms were improving 
but that he was developing abdominal pain without diarrhea.  
A physical examination was negative.  Another service medical 
record from the same time period reflects a diagnosis of 
amoebic dysentery.  

At the veteran's June 1970 separation examination, the 
evaluation of the musculoskeletal, abdomen and viscera, skin, 
and psychiatric and neurological systems was normal.  The 
veteran reported a history of recurrent back pain.  A 
physician indicated that the veteran had recurrent back pain 
since 1969 due to lifting heavy equipment; his examination 
was noted as negative; his condition was treated as a muscle 
strain; and there were no complications or sequale.  

In a September 1970 statement, the veteran indicated that his 
condition had not changed since his last physical 
examination.

A May 1991 magnetic resonance imaging (MRI) report of the 
lumbosacral spine was normal.  A June 1991 computerized 
tomography (CT) report reflects a mild disc bulge at L5-S1, 
with no identified disc herniation.  It was noted that the 
veteran had a clinical history of low back pain following a 
May 1991 motor vehicle accident.  

In a 1991 letter, a private neuropsychiatrist reported that 
he had treated the veteran for complaints of headaches, low 
back and leg pain, restlessness, and trouble sleeping. 

Private medical records from the Southern Back and 
Orthopaedic Center, P.C., dated from June to August 1991, 
show treatment for complaints of low back pain and left leg 
pain after lifting blocks at work.  The veteran reported 
there was no previous back or neck injuries.  In June 1991, 
the diagnosis was a lumbar strain with some degree of 
myofascial pain and rule out occult lumbar disc herniation.  
In a late June 1991 note, the examiner indicated that the 
veteran reported that he had injured his neck and back in an 
auto accident in May 1991 and had neglected to mention this.  
At that time, he complained of pain in the lower left back 
without radiation.  

Private medical records, dated in September 1991, show that 
the veteran was diagnosed with more than moderate anxiety and 
depression secondary to physical diagnoses pertaining to his 
back and his employment situation.

In a November 1991 letter, a private neuropsychiatrist, 
William P. Sapp, Sr., M.D., stated that he had treated the 
veteran since September 1991 for complaints of back pain, and 
headaches, among other things.  Dr. Sapp indicated that the 
veteran had sustained an injury at work in April 1991 and had 
not since returned to work.  On evaluation, there was 
tenderness and muscle spasms in the cervical and lumbar spine 
areas, bilateral sciatic notch tenderness, coccygeal 
tenderness, and decreased ranges of motion of the cervical 
and lumbar spine.  The diagnoses included cervical and 
lumbosacral strain with fibrositis, bulging disc at L5-S1, 
bilateral sciatica (left greater than right), coccygodynia, 
and probable injury to pubococcygeal muscle.  Additionally, 
it was noted that the veteran had more than moderate anxiety 
and depression secondary to his physical disabilities. 

In June 1992, the veteran was examined by W. Jay Clark, 
Ph.D., who concluded that that the veteran had major 
depression, severe, without psychotic features.

At a January 1993 VA examination, the veteran reported he 
started experiencing low back pain sometime while he was in 
the service.  He said he was unsure of the exact time his 
back symptoms began.  He also said that he recalled picking 
up some heavy objects, some heavy logs, while in Vietnam in 
1968.  He said he went on sick call and he was hospitalized 
for a few days.  He said he was given some pain pills and was 
returned to duty.  About seven years ago, he said he was 
lifting some heavy objects and had a recurrence of the low 
back pain with a bulging of the back.  He said he went to a 
private doctor who placed him on pain medication.  He said he 
came to VA about two months ago and was placed on Darvocet.  
With regard to his gastrointestinal condition, he said he 
began experiencing upper mid epigastric pain approximately 2 
to 3 years earlier.  He stated that he had been diagnosed 
with a duodenal ulcer.  On evaluation, the abdomen was soft 
with normal bowel sounds and there were no enlargements, 
masses, tenderness, or rigidity.  An upper gastrointestinal 
series revealed prominence of the rugal folds in the body and 
antrum of the stomach which was consistent with mild 
gastritis and a persistent filling defect along the greater 
curvature at the mid body level, with associated with mucosal 
irregularity.  It was noted that the veteran's filing defect 
may be a manifestation of gastritis but that he could not 
rule out carcinoma.  A history of duodenal ulcer was 
diagnosed.  Additionally, he was diagnosed as having a low 
back strain.  A January 1993 VA x-ray evaluation of the 
lumbosacral spine revealed a normal lumbosacral spine. 

VA medical records from January to March 1993 show complaints 
of low back pain and gastric tenderness.  The assessment was 
chronic low back pain, degenerative joint disease of the 
cervical and lumbosacral spine, and non-steroid anti-
inflammatory drug induced mucosal injury.  An endoscopy 
revealed normal findings.

In a May 1993 letter, George H. Williams, Ph.D., indicated 
that the veteran was in group psychotherapy on a weekly basis 
and that he had a diagnosis of PTSD.  It was noted that he 
had anxieties from combat situations.  

In June 1993, the veteran was seen by Walter J. Hill, M.D., 
who thereafter also treated the veteran.  It was noted that 
the veteran had a chronic gastric ulcer, PTSD, and chronic 
lumbosacral strain.  This physician did not opine as to the 
etiology of any of those problems.  

A July 1993 VA medical record indicates that the veteran was 
seen complaining of a headache following a spinal injection 
for a CT scan.  The impression was spinal headache. 

In a July 1994 statement, Avrum Geurin Weiss, Ph.D., 
indicated that the veteran had reported being in Vietnam in 
1968 and 1969.  It was noted he had been in a transportation 
unit, running convoys in the Quang Tri area.  It was noted 
that the veteran had operated a 50 caliber machine gun.  He 
said he was involved in combat actions approximately six to 
seven times, primarily being ambushed.  He said he 
experienced causalities first hand.  He said he saw soldiers 
drop beside him. It was opined that the veteran had a number 
of psychiatric symptoms which were consistent with PTSD.  
Following an examination, the veteran was noted as meeting 
the diagnostic criteria for PTSD.  

In August 1994, the Environmental Support Group (ESG) 
provided information including unit and operational command 
documentation indicating that personnel from the veteran's 
command unit were wounded when a convoy was ambushed in 
August 1969, that Da Nang and Quang Tri, areas in which the 
veteran was stationed, received rocket/mortar fire during the 
veteran's tour in Vietnam, and that a J.M. (a member of the 
1st Calvary Division) was killed in March 1970 as a result of 
a non-combat related grenade detonation.  The ESG could only 
verify that the veteran was a cargo handler during his 
Vietnam tour, it could not verify whether he served on guard 
duty or was a truck driver during this period.  The attached 
unit history for the periods from January 1969 to December 
1970 do not mention personnel being attacked or sustaining 
casualties while the veteran was attached to it from May 2, 
1969 to April 2, 1970.  The veteran's personnel records 
reveal that he was in casual status enroute to USARPAC on 
April 3, 1969, was assigned to 403rd Trans Co. on May 2, 
1969, and was on casual status enroute to CONUS on April 3, 
1970.

At his August 1994 and September 1996 personal hearings, the 
veteran testified in support of his claims.  He indicated he 
had back pain in service and attempted to seek treatment at 
that time, that his back bothered him for several years, and 
that he again injured his back at work in 1991 when lifting 
heavy objects.  The veteran testified that he was exposed to 
Agent Orange in Vietnam and now has a skin disorder as a 
result of such.  He further reported that he has not received 
medical treatment for such skin disorder and has only treated 
it with over-the-counter medication.  The veteran testified 
that he was hospitalized during service for a stomach 
disorder, possibly food poisoning.  The veteran further 
testified that he first sought treatment for a stomach 
disorder after his discharge from service approximately 2-3 
years ago.  The veteran reported that he has been told he has 
an ulcer.  The veteran testified that he has had headaches 
for many years but has not sought medical treatment for such.  
He further testified that he treated his headaches with over-
the-counter medication. 

In a February 1995, the veteran was admitted to a VA facility 
for treatment of PTSD.  It was noted that he had frequent 
contact with dead casualties, had seen a lot of people killed 
and had been in a lot of ambushes.  He said he had lost his 
best friend in Vietnam.  At the time of discharge, his 
diagnoses included PTSD, gastritis (by history), and back 
pain.  One of his physicians noted that two events in 
particular stood out in terms of his stressors from service: 
the loss of his friend [redacted] and the sight of 20 dead GI's 
on a barge of supplies.  In a statement from another 
physician, the Director of the VA PTSD Treatment Unit in 
Augusta, Georgia, it was noted that the veteran had served in 
a transportation unit and spent most of his time in convoys 
where he was exposed to combat and saw friends being killed.  

In a May 1995 statement, the veteran indicated that the 
veteran had PTSD which was related to his experiences in 
Vietnam.  It was noted that he served in a transportation 
unit and spent most of his time in convoys.  It was noted the 
was exposed to combat and saw a number of his friend be 
killed when his convoy was hit by enemy fire. 

The veteran was hospitalized by VA in May 1995 and in 
November 1995.  The May 1995 VA Medical Center discharge 
summary reveals that during his hospitalization for PTSD, he 
complained of back pain and reported a history of back disc 
disease.  A routine physical examination revealed normal 
findings.  Diagnoses included back pain and disc disease at 
L3, L4, and L5.  The November 1995 VA medical center 
discharge summary indicates that during his hospitalization 
for PTSD, the veteran reported a history of chronic low back 
pain.  Diagnoses at discharge include lower back pain 
secondary to L3, L4, and L5 spinal disc disease.  With regard 
to PTSD it was noted that the veteran said his worst Vietnam 
experience was viewing and moving around dead bodies after a 
rather dangerous combat engagement in which a number of 
fellow soldiers were killed.  He related that other traumatic 
experiences included being involved in a lot of crossfire in 
which he was in immediate danger of either being severely 
wounded or killed.  Following an examination, the examiner 
opined that the veteran's PTSD was directly related to near 
death experiences in Vietnam when he was under direct enemy 
fire and from witnessing the death of fellow combat soldiers 
and having to deal with dead bodies of fellow combat 
soldiers. 

In addition, the VA medical center discharge summaries dated 
in May 1995 and November 1995 indicate that at the time of 
the veteran's hospitalization for PTSD, the veteran 
complained of sharp shooting headaches.  These reports do not 
contain diagnoses of a headache disorder or findings 
attributing the veteran's headaches to another disorder.

In a July 1995 statement, George H. Williams, Ph.D., 
indicated that the veteran was an inexact historian.  It was 
noted that the veteran was first stationed in Quantree and 
then in Da Nang. He indicated that he had been ambushed 7 
times, but was never wounded .  The veteran stated that he 
lost several good partners, in particular, a good friend 
named [redacted].  He said he was particularly afraid of ambushes 
at night while on guard duty  He said he had on one occasion 
viewed a rather large collection of bodies on a 
transportation vehicle of some type which was particularly 
traumatic.  On another occasion, he said there was an attack 
at night and he fell into quicksand or some similar substance 
and was rescued by partner.  He said he witnessed a lot 
killing, but had never killed anyone  He said he fired often 
and regularly in ambush type situations.  He said in one 
ambush, he was positioned as a 50-mm gunner on a truck.  He 
said then he was switched to another gunner which did not 
have a shield.  Following an examination, the diagnosis was 
PTSD.  

In April 1997, it was noted by a VA clinical psychologist 
that the veteran was attending a weekly PTSD group.  In 
November 1997, it was noted that the veteran was attending 
another support group.  


II.  Analysis

At the outset, the Board notes that where a combat wartime 
veteran alleges he suffers disability due to an injury 
incurred in service, 38 U.S.C.A. § 1154(b) must be 
considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 
Vet. App. 498 (1995).  In this case, while the veteran is a 
wartime veteran and the veteran maintains that he served in 
combat, the record does not support that assertion.  The 
veteran's DD Form 214 shows that he served in Vietnam as a 
cargo handler.  It indicated that he was awarded the National 
Defense Service Medal (NDSM), Vietnam Service Medal (VSM), 
Vietnam Campaign Medal (VCM) with 60 device, and Good Conduct 
Medal (GCMDL).  He was not awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citations.  His service 
records do not confirm combat service.  There is no other 
evidence of record confirming combat service.  Thus, 38 
U.S.C.A. § 1154(b) is not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  In addition, service connection may be 
granted for a chronic disease, including peptic ulcer 
(gastric or duodenal), if manifested to a compensable degree 
with one year following service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113;  38 C.F.R. §§ 3.307, 3.309.

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to a herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied:  
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), and diabetes.  38 C.F.R. 
§ 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed.Reg. 341-346 
(1994).  See also 61 Fed.Reg. 41,442-41,449, and 61 Fed.Reg. 
57,586-57,589 (1996).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2725, 2727-29 (1984), and the Agent Orange Act of 1991, Pub. 
L. No. 102-4, § 2, 105 Stat. 11 (1991), the United States 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S.Ct. 1171 (1998).  
See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  

Further, VA regulation provides that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).


Low Back Disorder

A review of the claims file shows that the veteran presented 
for treatment of complaints burning urine with "no fever, 
backache" in early November 1969.  A physical examination 
was completed and was negative.  At the time of his 
separation examination in June 1970, it was noted that his 
musculoskeletal system and spine were normal.  The veteran 
reported a history of recurrent back pain and a physician 
commented on this medical history, noting that the veteran's 
examination was negative and that he had no complications or 
sequale.

There are no pertinent findings regarding the back in the 
1970s or 1980s.  In 1991, the veteran was involved in an 
automobile accident.  Following this accident, he reported 
having back pain.  A CT revealed a mild bulging disc at L5-
S1.  Thereafter, also in 1991, the veteran injured his back 
while doing some heavy lifting at work.  He was subsequently 
diagnosed as having a lumbar strain, among other things.  
More recent medical evidence continues to show low back 
pathology, including degenerative disc disease. 

The veteran claims that there is an etiological link between 
his current low back disorder and service.  While the veteran 
is competent to testify as to symptomatology he has 
experienced, without medical expertise or training, he is not 
competent to offer a medical opinion as to diagnosis or 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(laypersons are not competent to render medical opinions). 

When all the evidence is taken into account, it is clear that 
the a back disability was first manifested many years after 
service and developed independently of service or any 
occurrence or problem therein.  The veteran was not diagnosed 
as having a back disability during service or immediately 
thereafter.  He was first diagnosed as having a back 
disability in 1991, over 20 years after his discharge from 
service.  There is simply no medical evidence showing that 
current back disability is related to service.  The Board 
duly acknowledges the veteran's contention that his current 
back disability is related to service, but the Board is not 
persuaded by his arguments in light of the contradictory 
documentary medical record.  The veteran's contentions are 
not supported by the record.  In fact, when seen for 
treatment purposes in 1991, the veteran related recent 
incidents but denied a previous injury.

In sum, it is noted that a chronic low back disorder was 
never diagnosed during the veteran's period of active duty or 
for years thereafter.  Although he complained at separation, 
it was determined that there were no residuals and that his 
spine and musculoskeletal system were normal.  Thereafter, 
there is a remarkable silence in the record with commencement 
of back complaints following remote post service events.  
Accordingly, the Board finds that neither chronicity in 
service nor continuity of symptomatology after service is 
shown.  38 C.F.R. § 3.303(b).  Further, while there is 
current evidence of a low back disability, there is no 
competent medical evidence linking such to his period of 
service.  Thus, the Board finds that currently diagnosed back 
disability is not related to service.  As such, the Board 
concludes that entitlement to service connection for a back 
disability is not warranted.  

The benefit-of-the-doubt rule provides that, where there is 
an approximate balance of positive and negative evidence 
regarding the merits of a material issue, the benefit of the 
doubt in resolving such an issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); see Ashley v. Brown, 6 Vet. 
App. 52 (1993).  The Board has carefully considered the rule, 
but is unable to find that the positive and negative evidence 
is, under the applicable law, in balance.  Instead, the great 
weight of evidence is against the veteran's service 
connection claim and, thus, the rule is inapplicable. 


Gastrointestinal Disorder

A review of the veteran's service medical records shows that 
the veteran complained of stomach pain in November 1969.  He 
related that the medication that he was taking for his 
urinary tract infection was giving him stomach problems.  The 
examiner noted that his urinary symptoms were improving but 
that he was developing abdominal pain without diarrhea.  A 
physical examination was negative.  Another service medical 
record, dated during the same time period, reflects a 
diagnosis of amoebic dysentery.  At the time of his service 
separation examination, it was noted that the veteran's 
abdomen and viscera were normal.

In the two decades following service in the 1970s and 1980s, 
there was no evidence of a gastrointestinal disorder.  At a 
January 1993 VA examination, the veteran reported a 2-3 year 
history of gastrointestinal problems.  A history of duodenal 
ulcer was diagnosed.  VA medical records from January to 
March 1993 show treatment for gastric tenderness.  The 
assessment was non-steroid anti-inflammatory drug induced 
mucosal injury.  An endoscopy revealed normal findings.  At 
his August 1994 and September 1996 hearings, the veteran 
testified that he was hospitalized during service for a 
stomach disorder, possibly food poisoning.  The veteran 
further testified that he first sought treatment for a 
stomach disorder after his discharge from service 
approximately 2-3 years ago.  The veteran reported that he 
has been told he has an ulcer.

The veteran maintains that he was treated for a stomach 
problem during service.  The veteran is competent to report 
on that which he has personal knowledge, that is what comes 
to him through his senses.  Layno, 6 Vet. App. at 470.  
However, he is not competent to state that any post-service 
gastrointestinal disorder resulted from service as he has no 
expertise to do so.  Espiritu. 

When all the evidence is taken into account, it is clear that 
the veteran's current gastrointestinal problems were first 
manifested many years after service and developed 
independently of service or any occurrence or problem 
therein.  The veteran was diagnosed as having amoebic 
dysentery during service, but this problem had resolved by 
discharge.  Thereafter, there is no diagnosis of a 
gastrointestinal disorder immediately after service.  Rather, 
the veteran was initially treated for gastrointestinal 
problems over 20 years after his discharge from service.  
There is simply no medical evidence showing that any current 
gastrointestinal  disability is in any way related to 
service.  The Board duly acknowledges the veteran's 
contention that current gastrointestinal disability is 
related to service, but the Board is not persuaded by his 
arguments in light of the contradictory documentary medical 
record.  The veteran's contentions are not supported by the 
record. 

In sum, it is noted that while amoebic dysentery was 
diagnosed during the veteran's period of active duty, this 
had resolved before his discharge therefrom.  An ulcer was 
not diagnosed during service or within one year thereof.  No 
other gastrointestinal disability was diagnosed during 
service or immediately thereafter.  The veteran's current 
gastrointestinal problems were first diagnosed many years 
after service.  Accordingly, the Board finds that neither 
chronicity in service nor continuity of symptomatology after 
service is shown.  38 C.F.R. § 3.303(b).  Further, while the 
veteran apparently has gastrointestinal problems, there is no 
competent medical evidence linking such to his period of 
service.  Thus, the Board finds that any currently diagnosed 
gastrointestinal disability is not related to service.  As 
such, the Board concludes that entitlement to service 
connection for a gastrointestinal disability is not 
warranted.  

The Board has carefully considered the benefit-of-the-doubt 
rule, but is unable to find that the positive and negative 
evidence is, under the applicable law, in balance.  Instead, 
the great weight of evidence is against the veteran's service 
connection claim and, thus, the rule is inapplicable. 


Skin Disorder

The veteran has contended that he has developed a skin rash 
disorder as a result of exposure to Agent Orange during 
service and is entitled to service connection thereto.  The 
Board has duly considered the veteran's assertions, but again 
notes that he is not competent to offer his medical opinion 
regarding causation.  Espiritu.  

Service medical records show no complaints or diagnoses of a 
skin rash.  At the time of the veteran's June 1970 separation 
examination, an evaluation of the skin was normal.  
Subsequent to service discharge, the record contains no 
findings or treatment of any skin rash disorder as a result 
of exposure to Agent Orange.  At his August 1994 and 
September 1996 hearings, the veteran testified that he was 
exposed to Agent Orange in Vietnam and now has a skin 
disorder as a result of such.  He further reported that he 
has not received medical treatment for such skin disorder and 
has only treated it with over-the-counter medication.

The veteran has never been diagnosed with any of the 
disorders listed in 38 C.F.R. § 3.309(e) to include chloracne 
or other acneform disease consistent with chloracne.  Thus, 
service connection for a skin disorder on a presumptive basis 
is not warranted.  Turning to whether direct service 
connection may be granted, the Board notes that a review of 
the veteran's service medical records does not show any 
evidence of a skin disorder during active service.  In fact, 
his skin was noted as normal at the time of his service 
separation examination.  Furthermore, there is no current 
medical evidence of a skin disorder.  

As the veteran served with the Army in the Republic of 
Vietnam, the Board acknowledges his possible exposure to 
herbicides.  However, there is no competent evidence of 
record of a diagnosis of any skin rash disorder as a residual 
of exposure to herbicides, including Agent Orange or as 
otherwise related to service.  In fact, he has not produced 
competent evidence that he has a skin disability of any kind.  
As noted, his own assertions, even when sworn, are not 
competent to establish a current disability.  Chelte v. 
Brown, 10 Vet. App. 268 (1997). 

The Court has stated that Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability, "and 
held that "[i]n the absence of proof of a present disability 
[,] there can be no valid claim."  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 43-144 (1992).  Because there is no evidence of a 
current and competent diagnosis of a skin disorder, the claim 
of service connection must be denied.  Id.

The Board has carefully considered the benefit-of-the-doubt 
rule, but is unable to find that the positive and negative 
evidence is, under the applicable law, in balance.  Instead, 
the great weight of evidence is against the veteran's service 
connection claim and, thus, the rule is inapplicable. 



Headaches

The veteran has contended that he has developed headaches as 
a result of exposure to Agent Orange during service and is 
entitled to service connection thereto.  The Board has duly 
considered the veteran's assertions, but again notes that he 
is not competent to offer his medical opinion regarding 
causation.  Espiritu.  

Service medical records show no complaints or diagnoses of 
headaches.  At the time of the veteran's June 1970 separation 
examination, an evaluation of the neurological system was 
normal.  In a July 1991 letter, a private neuropsychiatrist 
reported that he had treated the veteran for complaints of 
headaches, low back and leg pain, restlessness, and trouble 
sleeping.  A July 1993 VA medical record indicates that the 
veteran was seen complaining of a headache following a spinal 
injection for a CT scan.  The impression was spinal headache.  
VA medical center discharge summaries dated in May 1995 and 
November 1995 indicate that at the time of the veteran's 
hospitalization for PTSD, the veteran complained of sharp 
shooting headaches.  These reports do not contain diagnoses 
of a headache disorder or findings attributing the veteran's 
headaches to another disorder.

At his August 1994 and September 1996 hearings, the veteran 
testified that he has had headaches for many years but has 
not sought medical treatment for such.  He further testified 
that he treated his headaches with over-the-counter 
medication.

The veteran has never been diagnosed with any of the 
disorders listed in 38 C.F.R. § 3.309(e).  Moreover, 
headaches are not among the listed disorders.  Thus, service 
connection for headaches on a presumptive basis is not 
warranted.  Turning to whether direct service connection may 
be granted, the Board notes that a review of the veteran's 
service medical records does not show any evidence of 
headaches during active service.  In fact, the veteran's 
neurological system was normal at the time of his service 
separation examination. 

As the veteran served with the Army in the Republic of 
Vietnam, the Board acknowledges his possible exposure to 
herbicides.  While a VA medical record does indicate that the 
veteran was seen for complaints of a headache, the diagnosis 
was spinal headache, thus attributing the headache to the 
veteran's recent spinal injection for a CT scan.  However, 
there is no competent evidence of record of a diagnosis of 
any headache disorder as a residual of exposure to 
herbicides, including Agent Orange, or as otherwise related 
to service.  

Even assuming without conceding that the veteran currently 
has headaches, it is clear that the veteran's headaches were 
first manifested many years after service and developed 
independently of service or any occurrence or problem 
therein.  The veteran was not diagnosed as having headaches 
during service or immediately thereafter.  He first 
complained of having headaches in the 1990's, over 20 years 
after his discharge from service.  There is simply no medical 
evidence showing that any current headache disorder is in any 
way related to service to include as being due to exposure to 
Agent Orange.  The Board duly acknowledges the veteran's 
contention that his current headaches are related to service, 
but the Board is not persuaded by his arguments in light of 
the contradictory documentary medical record.  The veteran's 
contentions are not supported by the record. 

In sum, it is noted that headaches were never diagnosed 
during the veteran's period of active duty or for years 
thereafter.  Accordingly, the Board finds that neither 
chronicity in service nor continuity of symptomatology after 
service is shown.  38 C.F.R. § 3.303(b).  Further, while the 
veteran complained of headaches beginning in the 1990's, 
there is no competent medical evidence linking headaches to 
his period of service to include as being due to exposure to 
Agent Orange.  Thus, the Board finds that any current 
headache disorder is not related to service.  As such, the 
Board concludes that entitlement to service connection for 
headaches is not warranted.  

The Board has carefully considered the benefit-of-the-doubt 
rule, but is unable to find that the positive and negative 
evidence is, under the applicable law, in balance.  Instead, 
the great weight of evidence is against the veteran's service 
connection claim and, thus, the rule is inapplicable. 




ORDER

Service connection for a low back disorder is denied.

Service connection for a gastrointestinal disorder is denied.

Service connection for a skin disorder, claimed as secondary 
to Agent Orange exposure is denied.

Service connection for headaches, claimed as secondary to 
Agent Orange exposure is denied.


REMAND

PTSD

The veteran has contended that he has PTSD as the result of 
stressors experienced during his service in Vietnam.

The record shows that veteran was requested, to provide 
additional specifics as to the who, what and where, of his 
stressor experiences.  However, the veteran responded that he 
could not remember all of the particular details.  Due to the 
veteran's inability to provide specifics as to his alleged 
stressor experiences, the RO was unable to verify his claimed 
stressors.  Currently, the veteran's representative argues 
that ESG advised the RO that specific details regarding the 
veteran's alleged stressors were needed for further research 
to be accomplished and that the veteran was not specifically 
told of ESG's request.  However, the Board notes that the 
veteran was requested to provide specific information and 
failed to do so.  In addition, the representative argues that 
VA's duty to assist was violated when the RO failed to 
request copies of morning reports from the National Archives 
and Records Administration and/or by failing to advise the 
veteran to do so since ESG indicated that the National 
Archives and Records Administration could be contacted for 
verification of the veteran's alleged stressors.  

In light of VCAA and the representative's assertions, the 
Board hereby informs the veteran that he may contact the 
National Archives and Records Administration in order to 
obtain information which would verify and/or corroborate his 
alleged stressors.  He is also notified that he may submit 
lay statements or other evidence in support of his claim.  

1.  The RO should provide the veteran an 
opportunity to furnish information which 
verifies an/or corroborates his alleged 
stressors from the National Archives and 
Records Administration, lay persons, or 
any other source.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000

3.  The RO should review all of the 
evidence of record and readjudicate the 
issue of entitlement to service 
connection for PTSD.  

4.  The veteran is informed that the 
information provided at this time is not 
specific and does not provide a basis for 
further development at this time.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedures. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

